Case 6:20-mc-00009-JDK Document 13-1 Filed 11/20/20 Page 1 of 2 PageID #: 173




                           District of Columbia
                            Court of Appeals                          NOV 18 2020


No. 19-BG-485

IN RE JASON LEE VAN DYKE,
A Member of the Bar of the
District of Columbia Court of Appeals
Bar Registration No. 1027245                                DDN: 075-19

                                     ORDER

       On consideration of a certified copy of an order of the District Court of Wise
County, Texas, suspending respondent’s license to practice law for eighteen months,
partially stayed with six months of active suspension followed by twelve months of
probation, it is

      ORDERED pursuant to D.C. Bar Rule XI, § 11(d), that the respondent is
suspended from the practice of law in the District of Columbia pending final
disposition of this proceeding, effective on the date of entry of this order. It is

      FURTHER ORDERED that respondent shall show cause, within thirty days
from the date of this order, why he should not be suspended for eighteen months in
the District of Columbia, with six months of active suspension followed by twelve
months of probation subject to the terms imposed in Texas. It is

        FURTHER ORDERED that Disciplinary Counsel shall reply to respondent’s
response no later than fifteen days after service of the response. Alternatively, no
later than fifteen days after respondent’s response is due, Disciplinary Counsel may
object to the imposition of reciprocal discipline based upon the factors set forth in
D.C. Bar Rule XI, § 11(c). Disciplinary Counsel shall provide the court with the
relevant portions of the record of the proceeding in the other disciplining court, the
statute and rules that governed it, and a short statement identifying all of the issues
that the matter presents. It is

       FURTHER ORDERED that if Disciplinary Counsel opposes the imposition
of identical discipline, Disciplinary Counsel shall (1) recommend appropriate non-
identical discipline or (2) request that the matter be referred to the Board for its
Case 6:20-mc-00009-JDK Document 13-1 Filed 11/20/20 Page 2 of 2 PageID #: 174


No. 19-BG-485

recommendation as to discipline. Respondent may reply within ten days after
service of Disciplinary Counsel’s submission. It is

      FURTHER ORDERED that respondent’s attention is drawn to the
requirement of Rule XI, § 14 relating to suspended attorneys and to the provisions
of Rule XI, § 16(c) dealing with the timing of eligibility for reinstatement as related
to compliance with Rule XI, § 14, including the filing of the required affidavit.


                                        BY THE COURT:




                                        ANNA BLACKBURNE-RIGSBY
                                        Chief Judge



Copies e-served to:

Jason Lee Van Dyke

James T. Phalen, Esquire
Executive Attorney
Board on Professional Responsibility

Hamilton P. Fox, III, Esquire
Disciplinary Counsel

William Ross, Esquire
Assistant Disciplinary Counsel



oio
